DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 10 are objected to because of the following informalities:  
Claims 1 and 10 recite “based on a location of the well on the field”, and the examiner believes this should read --based on a location of the well in the field--.
Claim 7, line 2 contains an extra space and comma which the examiner believes is merely a small typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 8, and 17 recite abstract limitations including (or substantially similar to): “optimizing a drilling roadmap, the method comprising: identifying an optimal bottom hole assembly (BHA) setup and drilling parameters for a well located in a field, wherein the BHA setup is based on historical simulation data of the field and drilling roadmap information, and wherein the drilling roadmap information comprises initial drilling instructions for implementing the drilling roadmap; implementing and tracking the drilling roadmap at the well, wherein the drilling roadmap is based on a location of the well on the field and a type of other applications being performed on the field; obtaining sensor collected data to determine an accuracy of implementation of the drilling roadmap, wherein the accuracy is determined based on a comparison between tracked drilling parameters and simulated drilling parameters; updating the drilling roadmap based on the sensor collected data and the accuracy; and optimizing an updated drilling roadmap by changing the drilling parameters at the well. The system claim of claim 17 also incorporates these steps through the tools that are configured to perform these functions therefore still abstract ideas. Note specification, paragraph [0035], which recites that the drilling roadmap is merely a set of instructions not actual actions thus an abstract limitation.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and 
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 17 also recites the additional elements of “a downhole data collection tool”, “a surface data collection tool”, “a downhole confirmation tool”, “a data gathering and analysis system”, “communication systems”, and “a control system”.
The functions of these additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements noted above amount to mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer 
	With respect to the communications, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Further regarding the additional elements noted above, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification does not give details as to the scope of these elements and the drawings simply have a black box indicating the data collection, monitoring, and transmitting tools of the additional elements. Furthermore, as taught by Mebane, III et al US Patent Application Publication 2012/0217067, gathering data from sensors and altering drilling operations is a conventional method performed on drilling rigs [0008-0012].
	Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

	Regarding claims 2 and 11, “changing the drilling parameter” is further directed to a mental process as described in the claim 1. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
	Regarding claims 3, 5, 12, 14, 18, and 20, “transmitting the updated drilling roadmap” is directed to a method of organizing human activity/mental process, as described in claims 1, 8, 
	Regarding claims 4, 13, and 19, the “drilling resources” are recited at a high level of generality and amounts to “applying” the abstract idea. Furthermore, this limitation would merely be an “attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)” (see MPEP 2106.05(f)).
Regarding claims 6, 7, 15, and 16 and 7, the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 9 and 10, the information the data is based on merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maniar et al US Patent Application Publication 2020/0040719 hereinafter referred to as Maniar.
	Regarding claim 1, Maniar discloses a method (performed via E&P system (118, 230)) for optimizing a drilling roadmap [0002], the method comprising: identifying an optimal bottom hole assembly (BHA) setup and drilling parameters for a well located in a field [0015-0018, 0022, Table 1], wherein the BHA setup is based on historical simulation data of the field and drilling roadmap information [0024, 0025], and wherein the drilling roadmap information comprises initial drilling instructions for implementing the drilling roadmap [0025 - the target well objectives are considered the initial instructions]; implementing and tracking the drilling roadmap at the well [0036], wherein the drilling roadmap is based on a location of the well on 
	Regarding claim 2, Maniar further discloses wherein changing the drilling parameter is based on changes to the target data based on actual information which is expected and therefore accounted for [0028, 0049].
	Regarding claims 3 and 5, Maniar further discloses transmitting the update roadmap to a remote location (112) via a communication system [0017, 0018].
	Regarding claim 4, Maniar further discloses wherein all of the wellbores in the field (114-1, 114-2, 114-3) comprises resources to implement the BHA roadmap [0016].
	Regarding claim 6, Maniar further discloses wherein the drilling parameters are the claimed limitations (see Table 1 wherein the myriad of measured values will directly or indirectly provide the claimed limitations).
	Regarding claim 7, Maniar further discloses the following support structures to provide the data gathering and monitoring ([0016 - logging equipment for downhole collection], (112) for surface collection, (118) for data gathering and analysis, and unlabeled but noted in [0017,0018] for communications system). 
claims 8-10, Maniar discloses the method as claimed (see the rejection of claim 1 above and not repeated for brevity), and further discloses a machine learning algorithm to update the roadmap [0020, 0024, 0031].
Regarding claim 11, Maniar further discloses wherein changing the drilling parameter is based on changes to the target data based on actual information which is expected and therefore accounted for [0028, 0049].
Regarding claims 12 and 14, Maniar further discloses transmitting the update roadmap to a remote location (112) via a communication system [0017, 0018].
Regarding claim 13, Maniar further discloses wherein all of the wellbores in the field (114-1, 114-2, 114-3) comprises resources to implement the BHA roadmap [0016].
Regarding claim 15, Maniar further discloses wherein the drilling parameters are the claimed limitations (see Table 1 wherein the myriad of measured values will directly or indirectly provide the claimed limitations).
	Regarding claim 16, Maniar further discloses the following support structures to provide the data gathering and monitoring ([0016 - logging equipment for downhole collection], (112) for surface collection, (118) for data gathering and analysis, and unlabeled but noted in [0017,0018] for communications system). 
	Regarding claim 17, Maniar discloses the structures of claim 17 (see the rejection of claim 7 above) which are configured to perform the functions claim (see the rejection of claim 1 above).
Regarding claims 18-20, Maniar further discloses transmitting the update roadmap to a remote location (112) via a communication system [0017, 0018] to other rigs in the field that are equipped with the necessary resources [0016].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marx et al US Patent 9,022,140 teaches utilizing historical field data to optimize a current well being drilled as does Haggerty et al US Patent Application Publication 2020/0080409.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672